DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
The foreign priority document No.10-2018-0053846 filed on May 10, 2018 in the Republic of Korea has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage entry under 37 U.S.C 371 of the International Patent Application No. PCT/KR 2019/005667 filed on May 10, 2019, which claims benefit of the application No. 10-2018-0053846 filed on May 10, 2018 in the Republic of Korea.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 17/271,659 (US 2021/0344006). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same lithium metal battery.
The copending Application No. 17/271,659 claims a lithium metal negative electrode comprising a negative electrode and a protective layer present on the negative electrode, wherein the protective layer comprises a polymer of alpha lipoic acid (ALA) and sulfur molecule (S8), which is represented by the formula: 

    PNG
    media_image1.png
    108
    246
    media_image1.png
    Greyscale
 , wherein x is more than 1 and less than or equal to 10 (claims 1 and 5).
The polymer comprises sulfur chains because x>1.
3 (claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2004/0058232).
With regard to claim 1, Kim et al. teach a lithium negative electrode for a lithium battery, the lithium negative electrode comprising a lithium metal layer and a protective layer including an organosulfur compound on the lithium metal layer (abstract).

Kim et al. further teach a battery (3) comprising a positive electrode (5), a negative electrode (6) having the protective layer, and a separator (7) interposed between the positive electrode (5) and the negative electrode (6). The battery (3) further comprises an electrolyte, such as an organic liquid electrolyte (fig.2, par.0051).
The battery (3) of Kim et al. is equivalent to the battery in claim 1. In the alternative, it would have been obvious to obtain the battery in claim 1, because Kim et al. teach the components of the battery (3) and provide examples for each component.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (KR 10-2015-0062084, with attached machine translation).
With regard to claim 1, Kim et al. teach a lithium sulfur battery comprising a positive electrode, a negative electrode facing the positive electrode, a separator positioned between the positive electrode and the negative electrode, and a protective film positioned between the negative electrode and the separator. The protective film comprises a polymer with S-S bonds (abstract, claim 1, Effect of the present invention on page 7 of the attached translation).
The battery further comprises a non-aqueous electrolyte (see the first paragraph on page 8 of the attached translation).
The negative electrode of a lithium sulfur battery is lithium metal, as evidenced in par.0022 of Olschimke et al. (US 2012/0214043).

With regard to claim 10, Kim et al. do not specifically teach the porosity of the protective film.
However, the protective film needs to be porous in order to allow the movement of ions between the lithium metal anode and the cathode. It would be expected that the porosity is within the broad claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with attached machine translation) as applied to claim 1 above, and further in view of Xiao (US 2015/0014890).
With regard to claim 5, Kim et al. teach the battery of claim 1 (see paragraph 9 above). Kim et al. further teach that a composition for the protective film may be applied to the separator (claim 3), but fail to teach a porous polymer separator.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a porous polymer separator in the battery of Kim et al.
A protective layer applied on the negative electrode side of a porous polymer separator is equivalent to a protective layer comprising a substrate comprising a porous polymer layer, wherein the polymer comprising the sulfur chain group is introduced to the substrate.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with attached machine translation) as applied to claim 1 and in further view of Archer et al. (US 2014/0225041).
With regard to claim 6, Kim et al. teach the battery of claim 1 (see paragraph 9 above), but fail to teach that the electrolyte comprises LiNO3 as additive.
However, it is well-known in the art that LiNO3 is used in the electrolyte of a lithium-sulfur battery in order to improve the cycling performance of the battery (see par.0219 of Archer et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include LiNO3 as additive in the electrolyte of Kim, in order to improve the cycling performance of the battery.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with attached machine translation) as applied to claim 1 and in further view of Kim et al. (US 2015/0255782).
With regard to claim 7, Kim et al. (’084) teach the battery of claim 1 (see paragraph 9 above), but fail to teach the thickness of the protective film.
Kim et al. (‘782) teach a lithium sulfur battery (par.0004), wherein the anode is covered with a protective film (par.0012). The anode may be a lithium metal (par.0040), and the protective film may have a thickness of 100nm-100m (par.0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the protective film of Kim (’084) with a thickness of 100nm-100m.
This range encompasses the claimed range.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with attached machine translation) as applied to claim 1 and in further view of Cho et al. (US 2016/0372743).
With regard to claim 8, Kim et al. teach the battery of claim 1 (see paragraph 9 above), but fail to teach the claimed protective layer substrate.
Cho et al. teach a lithium metal electrode (204) having a first outer layer (208) and a second inner layer (208)(fig.1, par.0067). Any of the layers may comprise polyvinylidene fluoride (PVDF) (par.0079). The fluorinated polymers have high strength physical properties and electrochemical stability (par.0079).
. 

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with attached machine translation) in view of Cho et al. (US 2016/0372743) as applied to claim 8, and in further view of Jeong et al. (US 2016/0336625).
With regard to claim 9, Kim modified of Cho teach the battery of claim 8 (see paragraph 14 above), but fail to teach that the protective film comprises inorganic particles.
Jeong et al. teach a lithium metal battery including a negative electrode including lithium, a positive electrode, a liquid electrolyte disposed between the lithium negative electrode and the positive electrode, and a polymer-containing protective layer disposed on at least a portion of the negative electrode (par.0034).
The protective layer may include inorganic particles in order to improve film formability and mechanical properties (par.0066 and par.0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic particles in the protective film of Kim modified by Choi, in order to improve film formability and to further improve the mechanical properties.
Jeong et al. further teach that the inorganic particles may be TiO2, ZnO, Al2O3, or BaTiO3 (par.0066).
Allowable Subject Matter
16.	Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a protective layer for a lithium metal anode, wherein the protective layer comprises a polymer which is a product of nucleophilic substitution reaction between a sulfate group-containing polymer and lithium polysulfide, as required in claim 2.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (“Stable Li Metal Anode by a Hybrid Lithium Polysulfidophosphate/Polymer Cross-linking Film”) teach a Li metal anode having a film comprising a polymer of formula:

    PNG
    media_image2.png
    84
    150
    media_image2.png
    Greyscale
(abstract, fig.1(A)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722